Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 17, 2019

                                      No. 04-19-00112-CV

                                 THE KATZ PARTNERSHIP,
                                        Appellant

                                                v.

                              HP CAPITAL PARTNERS, L.L.C.,
                                       Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-15149
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        Appellant’s brief was originally due May 3, 2019, but the court granted extensions of
time to June 24, 2019, to file the brief. On June 11, appellant filed an unopposed motion
requesting the appeal be abated for sixty days so the parties may negotiate a possible settlement
of their dispute.

        We decline to abate the appeal. However, in order to facilitate the settlement and
disposition of this appeal, we grant an extension of time to file the appellant’s brief. We order
appellant file by August 1, 2019 (90 days after the original due date), either a motion that
disposes of this appeal in accordance with Texas Rule of Appellate Procedure 42.1 or
appellant’s brief. The court will not look favorably on any further requests for extensions of
time.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court